Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT/COMMENT
2.	An examiner’s amendment/comment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Specification
3.	For accuracy, the description of Fig. 9 has been amended to read:

-- Fig. 9 is a front side view thereof; --

4.	The objection dated 1/14/2022 for Figs. 10 and 11 appearing to be enlarged views, has been overcome by the replacement drawings submitted 3/9/2022.  The scale of replacement FIGS. 10 and 11 are consistent with the other views.  For accuracy the descriptions of Figs. 10 and 11 have been amended to read:

-- Fig. 10 is a top side view thereof; and
Fig. 11 is a bottom side view thereof. --


Conclusion

5.	The claimed design is patentable over the references cited.


Contact

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT A SAMUEL whose telephone number is (571)272-5045.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 5712724496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C. A. S./
Examiner, Art Unit 2917

/WAN LAYMON/Primary Examiner, Art Unit 2916